Citation Nr: 0027292	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-16 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This appeal arose from an August 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 30 percent disability evaluation 
effective October 21, 1992.  This decision was confirmed and 
continued by a rating action issued in May 1994.  The veteran 
testified at a personal hearing at the RO in August 1994; the 
following month, the hearing officer issued a decision which 
found that an increased evaluation was warranted.  In 
September 1994, the RO issued a rating action which increased 
the disability evaluation assigned to the PTSD to 50 percent, 
effective October 21, 1992.  In June 1995, the veteran 
testified at another personal hearing at the RO.  In 
September 1995, the disability evaluation was increased to 70 
percent by the hearing officer; that same month, the RO 
issued a rating action which promulgated the hearing 
officer's decision and increased the evaluation effective 
October 21, 1992.  In February 1999, this case was remanded 
by the Board of Veterans' Appeals (Board) for additional 
development.  In May 1999, the veteran and his representative 
were informed through a supplemental statement of the case 
that the 70 percent disability evaluation assigned was being 
confirmed and continued.


FINDINGS OF FACT

1.  From September 21, 1992, the effective date of the 
veteran's claim for an increased evaluation, to November 7, 
1996, the effective date of the change in the rating 
schedule, the veteran's PTSD was manifested by severe 
occupational and social impairment, with virtual isolation in 
the community, panic and anger.

2.  From November 7, 1996, the veteran's PTSD has been 
manifested by severe occupational and social impairment, with 
evidence of nightmares, flashbacks, intrusive thoughts, 
difficulty sleeping, depression, feelings of hopelessness and 
helplessness, visual hallucinations concerning dead bodies, 
auditory hallucinations, a flat affect and tangentiality and 
circumstantiality in his thought processes.


CONCLUSIONS OF LAW

1.  From October 21, 1992 to November 7, 1996, the schedular 
criteria for an evaluation of 100 percent for the service-
connected PTSD had been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 9411 (1996).

2.  Following November 7, 1996, the schedular criteria for an 
evaluation of 100 percent for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126 Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, it is noted that the rating criteria pertaining to 
neuropsychiatric disorders were amended effective November 7, 
1996.  According to VAOPGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  
Therefore, in this case, the old criteria will be used to 
evaluate the veteran's PTSD prior to November 7, 1996, and 
both criteria will be relied on for the period after November 
7, 1996.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

The new rating criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

The evidence of record included a VA examination of the 
veteran performed in May 1993.  At that time, he had been 
self-employed as a carpenter for the past two years.  He was 
alert and oriented.  He articulated fairly well as to how he 
had suffered mentally, emotionally and spiritually over the 
past 25 years.  His memory and concentration were intact and 
he denied hallucinations, drug or alcohol abuse.  The 
diagnosis was PTSD.

Between February 1993 and February 1999, the veteran was seen 
on a regular basis for individual therapy.  In April 1993, it 
was noted that he had been doing fairly well on his 
construction job until a fight with another worker had caused 
an increase in his PTSD symptoms.  In June 1993, he commented 
that his depression was better on medication, although he was 
resistant to continuing with his therapy for fear that it 
would result in his losing control of his emotions.  In 
August and September 1993, he expressed his anger towards the 
government and over the fact that he felt that he was a 
changed person because of the war, although he refused to 
discuss ways to rid himself of his anger.  By December 1993, 
he recognized that his anger was preventing him from living a 
more comfortable life.  In January 1994, the death of a 
friend triggered memories of the death of a friend in 
Vietnam.  In February 1994, his wife noted that he oozed with 
anger and that he had threatened to kill her more than once.  
She said that she had seen him depressed, suicidal and 
homicidal.

In August 1994, he testified at a personal hearing at the RO.  
He stated that he was receiving continual treatment and 
medications, although he often forgot to take his 
medications.  That same month, his VA treating physician 
noted that the veteran was unable to maintain work or 
personal relationships.  He was so sensitive about criticisms 
from others that he could not even maintain employment as a 
self-employed carpenter.  He had a history of violent 
outbursts when under stress, which was easily triggerable.  

On July 12, 1994, the veteran was seen by VA with complaints 
of worsening symptoms.  He described vivid olfactory, visual 
and auditory memories of Vietnam.  He had not been taking his 
medications and noted that it was getting harder to 
differentiate between the real and the unreal.  It was 
commented that his PTSD symptoms and his narcissistic ego had 
regressed to a near-psychotic state.  In October 1994, he 
noted that he was maintaining control over his depression, 
sense of loss, anger and guilt with a great deal of 
difficulty.  On November 7, 1994, he gave a rambling, 
disjointed history of his Vietnam experiences.  He displayed 
a bland affect punctuated by moments of seething anger and 
bitterness.  He was depressed but was wary of developing a 
therapeutic relationship.  A week later, he noted that he no 
longer had a normal range of emotions and had trouble trying 
to appeal normal.  On February 24, 1995, his affect was 
constricted, he had an angry and bitter mood and had some 
vagueness of speech.  He claimed that he would have taken a 
bullet in Vietnam had he known how horrible his life would 
turn out.  On April 27, 1995, he commented that he had not 
worked in 5 weeks.  

In May 1995, the veteran's therapist noted that 
hospitalization had been considered in the past due to his 
suicidal ideation, but he always refused.  He had obtained 
only mild improvement from medication for his depression and 
anxiety.  He reported intrusive thoughts and recurrent 
recollections of traumatic inservice events.  He also 
described nightmares and flashbacks of hallucinatory 
proportions.  He avoided people and news that reminded him of 
the war.  He felt detached and estranged from others.  While 
waiting for his session, he would sit silently, looking 
either blank or angry and suspicious.  He reported feelings 
of intense bitterness towards the government or feelings of 
numbness.  He often talked of suicide as an option.  He had 
difficulty falling asleep and spent a good deal of time 
patrolling around the house.  The examiner commented that the 
veteran would exhibit such irritability and anger during 
sessions that he (the examiner) would often have to remain 
silent.  He referred to problems communicating with his 
family; he also said that he had no friends and could not 
work.  

On June 13, 1995, the veteran noted that he had intrusive 
thoughts about combat, visual hallucinations about dead 
bodies, increased irritability, chronic sleep disturbance and 
social withdrawal.  He manifested intense emotions during 
this session.  During June 1995, he also testified at another 
personal hearing at the RO.  He stated that he had trouble 
getting along with others and working with people.  He had 
intrusive thoughts and flashbacks.

VA examined the veteran in August 1995.  He stated that, as 
he was getting older, it was becoming harder for him to cope.  
He was scared, afraid and concerned for his family.  The 
objective examination found that he appeared to be depressed, 
anxious, tearful and angry-looking when speaking of Vietnam.  
His memory and concentration were poor.  He still reporting 
having nightmares and flashbacks which caused depression.  It 
was commented that he seemed much worse than when he had been 
seen in previous years.  The diagnosis was PTSD, with severe 
industrial and social impairment.

VA outpatient records noted the veteran's complaints on 
February 23, 1996 that his PTSD symptoms had increased after 
his mother's stroke.  He displayed increased agitation, 
irritability, massive sleep difficulties and outbursts of 
anger.  He had been in two fights and a shouting match with 
others.  On May 13, 1996, he complained of insomnia, 
nightmares with themes of combat and helplessness, flashbacks 
of dead bodies, anger and depression.  He stated that he was 
mourning the loss of his youth, innocence and vocational 
goals.  In September 1998, he noted that he had to find a 
job, although he reported that he did not like being told 
what to do or being observed.  

In April 1999, the veteran was examined by VA.  He stated 
that he was getting more confused and was having panic 
attacks.  He was more aggressive; in fact, he noted that he 
had gotten into a fight at work recently and had been fired.  
He said that he had no friends and that he had nightmares, 
flashbacks, depression and a defensive attitude.  He stated 
that he had no regard for authority and no need for others.  
His memory was getting worse and he admitted to hearing 
voices that told him not to grieve or hurt himself.  He had 
had several jobs in one year, but had been unable to maintain 
them.  The mental status examination noted that he was 
anxious, nervous and restless; he would be in a panic-like 
state when asked questions.  His affect was flat and 
constricted at times.  His mood was anxious and he displayed 
mild agitation in motor behavior.  His speech was trembling 
and his thought processes showed marked tangentiality and 
circumstantiality.  He appeared to be paranoid and admitted 
to hearing voices.  The diagnosis was severe PTSD with 
nightmares, flashbacks and bad dreams.  He was assigned a 
Global Assessment of Functioning (GAF) Score of 55.  The 
examiner then commented "[a]t the present time, the veteran 
is totally occupationally and socially impaired."

After a careful review of the evidence of record, it is found 
that an evaluation of 100 percent between October 21, 1992 
and November 7, 1996 is warranted for the service-connected 
PTSD under the schedular criteria then in effect.  The 
evidence of record does indicate that his attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  He 
indicated that he had no friends, stayed mostly at home in 
his room and was unable to work.  He displayed totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  He displayed behavioral agitation, irritability 
and anger outbursts.  He also suffered from incapacitating 
nightmares and flashbacks.  The objective evidence also 
showed that he was unable to retain gainful employment 
because of his inability to work with others (he recounted 
his tendency to be fired after fighting with co-workers).  As 
a result, it is found that his disability picture more nearly 
approximates that contemplated by the criteria for a 100 
percent disability evaluation.

The evidence developed after the change in the regulatory 
criteria effective November 7, 1996 also establishes 
entitlement to a 100 percent disability evaluation under both 
the old and the new rating criteria.  He displayed disturbed 
behavioral processes, manifested by anger outbursts and a 
tendency to isolate himself from others.  He reported getting 
into fights and had agitated motor behavior.  He had been 
recently been fired from his job again after fighting with 
his co-workers.  Moreover, there was evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  The objective 
evidence showed marked tangentiality and circumstantiality in 
his thought processes; a flat and often constricted affect; 
auditory hallucinations; thoughts of hurting himself; and 
paranoia.  During the April 1999 VA examination, he had 
indicated that, while he had cleaned and shaved for the 
examination, he had not shaved or cut his hair for some two 
months.  Finally, the examiner commented that the veteran was 
totally occupationally and socially impaired by his PTSD 
symptoms.  Therefore, it is found that this disability 
picture more nearly approximates the rating criteria for a 
100 percent disability evaluation under both the old and the 
new rating criteria.

In conclusion, it is found that, after carefully weighing all 
the evidence of record and after resolving any doubt in the 
veteran's favor, the evidence supports a finding of 
entitlement to a 100 percent disability evaluation for the 
service-connected PTSD.


ORDER

A 100 percent disability evaluation for the service-connected 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

